Mr. Presiding Justice Puterbaugh delivered the opinion of the court. This is an action in forcible entry and detainer by appellee against appellant, by which she seeks to recover possession of certain real estate which she claims appellant wrongfully withholds from her. A trial was had before the court without a jury, which resulted in a judgment in favor of appellee. Appellant contended upon the trial that he had been appointed, had qualified, and at the time of the commencement of the suit was acting as conservator of appellee, and as such was entitled to possession, while appellee contended that such appointment was void for the reason that at the time the same was made the County Court had no jurisdiction of her person. The position of appellant in this court is that he was at the time and under the circumstances, conservator de facto and that his acts as such cannot be questioned in a collateral proceeding. The question presented is purely a legal one, and inasmuch as no propositions of law were submitted to the trial court, there is nothing for this court to review, and the judgment must be affirmed. Affirmed.